Geological storage of carbon dioxide (debate)
The next item is the report by Mr Davies, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council on the geological storage of carbon dioxide and amending Council Directives 85/337/EEC, 96/61/EC, Directives 2000/60/EC, 2001/80/EC, 2004/35/EC, 2006/12/EC and Regulation (EC) No 1013/2006 - C6-0040/2008 -.
rapporteur. - Mr President, the potential for carbon capture and storage technology to achieve vast reductions and abatement in CO2 emissions into the atmosphere is something we simply must grasp. I have to say that the idea of storing CO2 underground forever is not my ideal option. I would like us to move straight to a different age, one where our power comes from renewable, clean and green forms of energy. But we cannot ignore the reality of coal. China is getting 80% of its electricity from coal. It is soaring ahead with renewable energy programmes and, yet, it is also expanding its coal-fired power stations week in, week out.
In my own country there is a big argument about building one new coal-fired power station at Kingsnorth. The CO2 emissions from that one power station will be the equivalent of those saved by every single wind-farm we currently have in the country. People will say: why bother with all these renewables, why bother with all these other things if you are still building coal-fired power stations in this way?
We have to develop CCS. The International Energy Agency says that by 2050 it could be responsible for abating up to 50% of the emissions that would otherwise take place on a business-as-usual scenario.
Now our number one concern in dealing with this legislation has been to deal with the issue of safety. Some of those concerns may be easy to exaggerate. After all, CO2 is natural: we breathe it in, we breathe it out. We pump an explosive gas like methane into our own homes, where we set light to it. So, by comparison, CO2 needs to be put into perspective. But we have tried to address the issue of leakage in this report, making clear that it is absolutely unacceptable if there was a risk to human health.
We have tried to improve the regulation, introducing clarifications to avoid contradictions and to speed up the application process, while emphasising that Member States are ultimately in charge of their own destiny. They decide whether or not CO2 will be stored on their territory.
The Commission's initial proposals were good. I hope that Council, Commission and Parliament have collectively improved upon them. But there is not much point in storing CO2 - or making provisions for the storage of CO2 - if we are not capturing it in the first place. So we took on the challenge, over the past few months, of introducing a financial mechanism to drive forward construction of the demonstration projects promised by heads of government last year.
I have to say that at times it has felt like an uphill struggle. People were dubious about the proposal to use allowances from the New Entrant Reserve of the Emissions Trading Scheme. But we got there in the end, with the Council deciding last week to allocate 300 million allowances. How much that will raise depends on the carbon price. But I am told it could be anything from EUR 6 billion to EUR 9 billion of support for capital investment.
That is a major step forward - one of the real achievements of these negotiations. I think all my colleagues in this Chamber should be pleased that the proposal came initially from Parliament. It was on the Council's agenda because we placed it there. The presidency took it and, if not with enthusiasm, it at least accepted that it offered a solution to a very real problem.
Let us now go forward. Let us see these demonstration projects put out to tender as soon as possible. Let us see construction begin. Let us test this technology and let us pray that it works.
Mr President, ladies and gentlemen, I would first of all like to thank the rapporteur, Mr Davies, whose persistence has finally brought about what I believe is quite simply a success.
We can say that we are really there in terms of the European Parliament's major contribution. It is true that, at the start, the Council was not unanimous on the principle, or then on the amounts. The principle has finally been unanimously accepted by the Member States; a quite broad consensus was in favour of allocating around 100 million tonnes, or the counterpart or equivalent.
Finally, on this subject which, as the rapporteur was saying, is not a perfect or ideal solution forever, but which, according to the eight leading academies of science, is probably inevitable, we have a consensus for 300 million tonnes, or at least the monetary equivalent, which should enable us to establish a dozen demonstrators, as Commissioner Dimas, in fact the whole Commission, wanted. I think that we are in a process of codecision, convergence and consensus.
Mr President, the compromise agreement achieved on the capture and storage of carbon dioxide is highly satisfactory. I can say that it improves the initial proposal and retains all the key provisions of the Commission's proposal. The text makes provision for strict obligations for the storage of carbon dioxide, in order to safeguard a high standard of protection of the environment and of public health, without imposing any particularly heavy administrative or financial burden on companies.
On the question of financing, which was a particular concern of the European Parliament, as Chris Davis said, up to 300 million emission allowances will be made available from the New Entrant Reserve on the basis of the Emissions Trading Directive in order to develop innovative carbon dioxide capture and storage technologies and for innovative renewable sources of energy. This amount is expected to suffice for the planned construction and operation of up to 12 carbon dioxide capture and storage plants in the European Union. The outcome of negotiations on the proposed legal framework and on the financing of the carbon dioxide capture and storage plants will pave the way for environmentally safe technology, which will be able to make an important contribution towards reducing CO2 emissions.
I should like to thank the rapporteur, Mr Chris Davis, once again for his efforts in achieving the compromise agreement in question. I call on you to vote in favour of this proposal and I should like to add, in response to Mr Davis's prayer, that, as the ancient Greeks used to say, God helps those who help themselves.
Mr President, on behalf of the Committee on Industry, Research and Energy, I welcome the compromise that has been reached, which lays the foundations for the development of technologies to capture and store CO2, while also defining a new regulatory framework that is going to establish the legal conditions for the permanent and safe storage of CO2 underground.
We are in the realm of experimentation. We therefore need to give ourselves every chance to experiment with this technology and demonstrate how reliable it is. We have succeeded in providing the financial resources that were needed for the construction of 12 demonstration projects across Europe.
I therefore welcome the agreement on the 300 million emission allowances that have been obtained and I would like to take this opportunity to congratulate the two rapporteurs, Mr Davies and Mrs Doyle. The good coordination established between them made it possible for that result to be achieved.
If carbon capture and storage technology becomes commercially viable, it could also be proposed to third countries, such as China, India and so on, and this technology should also enable the European Union to play a leading role at global level in the wide range of clean, efficient and low carbon emission technologies.
Once we have covered the necessary ground in terms of experimental research, we will be able to make this technology compulsory for a number of power stations.
Mr President, the entire debate and report on carbon capture and storage (CCS) are a small cog in the huge machine of the climate package, but nonetheless a very important and essential cog, because CCS could be used as a transitional technology for the next 50 to 80 years. The results of the vote in the Committee on the Environment, Public Health and Food Safety were on the whole positive. Chris Davies tabled a good report here and our position was very well represented at the trialogue.
However, from the outset I was against setting emission limit values as early as 2015, and that is what has now been decided. This would have resulted in the compulsory introduction of CCS, before the results of the demonstration project had even been presented. Had we done that, then we would have worked away from coal toward gas-fired power stations.
The introduction of CCS technology, as we have already heard, depends on the finances. Avril Doyle has set a pugnacious tone here. I have no wish to reiterate the figures; they have already been reiterated. The question of course is when we can start, because the emissions trading scheme has to start at the times stipulated; it cannot start immediately. I think it is also important for highly-efficient plants with CCS capability to be promoted by the Member States up to 2016 with 50% of the total investment.
The transfer of responsibility following the closure of storage sites has now been set at 20 years, which is also very positive. As we have just heard, with China we have a factor which is set to use coal for about the next 50 years, or so it is estimated, for at least 60% of its energy requirements. As far as further technological developments are concerned, India, South Africa, Australia, America and Russia also want to use these technologies. That gives Europe an opportunity to invest and further develop this technology for the good of CO2 capture and storage.
Mr President, Commissioner, ladies and gentlemen, the technology for capturing and storing carbon dioxide in geological formations is a tool in the fight against climate change. During the negotiations, the Socialist Group of the European Parliament worked on and achieved improvements and additions to the Council's proposals. Our objective is to have a cohesive legislative framework for the environmentally safe use of carbon capture and storage technology, so that there is no adverse impact on public health or the environment. Our basic political priority is and must continue to be to increase energy efficiency and to strengthen renewable sources of energy. This agreement we have arrived at is a medium-term option. I call on all my fellow Members to support it.
The basic points of the agreement are, first of all, an undertaking to examine the imposition of limits on carbon dioxide emissions on all new power stations during the first review of the directive, the adoption of a mechanism to finance the cost of monitoring and of restoring possible damage, the mandatory opinion of the European Commission on storage licences, risk analysis and evaluation for clean electricity, stronger monitoring requirements for storage sites, the submission of reports, the repair of possible leakage and, finally, the creation of a clear framework of responsibility for operators during the operation of the site until such time as responsibility is transferred to the national authorities. We have done our part, now God can do his.
Mr President, as much as I support the idea that the European Union should encourage the development of demonstration plants for CO2 capture and storage, I also have doubts about the development of these technologies on a large scale to combat climate change. I am particularly concerned about the significant development of coal-fired electric plants on the pretext that, in the long term, we will know how to capture and store CO2.
We must, in my opinion, remain very cautious. My concern is increased by my disappointing assessment of the energy and climate package. We have confirmed the ambitious targets in order to show the whole world that Europe has engaged in an ambitious process of combating climate change. However, when we examine the content, in other words the tools that will enable us to reduce emissions of greenhouse gases, I have the feeling that it will not be possible to achieve the targets in 2020 due, for example, to the climb-down on vehicle emissions and derogations for energy producers in particular.
What is left for achieving the targets in 2020? Carbon storage, the development of new clean technologies? Too soon. Fortunately, what remains is the involvement of European businesses and citizens, who are certainly more prepared than the politicians who are governing them to commit to saving energy, using green energy and converting to new modes of transport. We still need to give them the means to do so.
Mr President, my group started the negotiations full of enthusiasm, because we wanted to secure good conditions for carbon capture and storage. CO2 is better off underground than in the atmosphere. The question is whether the present result of the negotiations would benefit the environment. We do not believe that it would.
It is unfortunate that Mr Davies was not the rapporteur for the Emissions Trading Scheme Directive, for his persistence with regard to financial incentive measures would have been fitting. When he did decide to join in the game of chess on the board of emission rights, though, he appeared willing to sacrifice many pawns, including, in the end, his king, on his own chess board.
Accordingly, no maximum CO2 emission value has been agreed upon for new power plants. What was said, though, is that the power stations must be capture-ready. What does that mean? After all, without a definition, all we need is space the size of a football pitch. The upshot of this report is that no single restriction is stopping the development of ever more and exceptionally polluting coal-fired power stations, in which case the football pitch serves as a fig leaf for a distant future.
I should like to congratulate the rapporteur, though, on the introduction of a 20-year liability period and a fund which will finance the monitoring of closed sites for 30 years. This is offset, however, by the fact that this directive does allow CO2 to be pumped into the ground in order to recover more gas and oil, a process known as enhanced oil recovery. This is a very bizarre element of the climate package, because this process ensures, naturally, that more CO2 is emitted. Thanks to the Davies Fund, therefore, oil companies can now benefit from incentive measures for carbon capture and storage (CCS) to use, and exhaust, their oil fields for longer.
Shell will be satisfied, the environment will not. That is why my group will be voting 'no'.
This is a critical point in the fight against climate change. Now there is a legal framework in place to help countries move from the dirty economy and look forward to a cleaner future. No matter what faults there are in some aspects of the package, it is now time for the European Union to get to work.
Capturing and storing carbon cannot be thought of as a 'magic bullet' that will achieve climate targets. Priority should always be given to renewable energy. The technology is not fully formed as yet but there is every chance that we will have to depend upon it as part of our coordinated action against carbon emissions.
I welcome Chris Davies's report and thank him for the work he has done. This report lays down rules which are firmer and clearer in different ways than the ones that were recommended by the Commission, although we did not receive everything that we needed.
I am satisfied to co-sign on behalf of the Confederal Group of the European United Left/Nordic Green Left and I ask my colleagues to vote in favour.
Mr President, it is a shame that the climate plan has been watered down so much after the Council meeting last week. It now most resembles industry's dream plan. It will provide the opportunity to indicate good intentions at a symbolic level, but on a practical level very little will happen. The idea of storing CO2 underground is totally absurd. CO2 is a pollutant whether it is in the air or under the ground. We cannot base our efforts to protect the climate on hiding pollution away for future generations. The proposal on the table is even based on a non-existent technology. Uncertain forecasts indicate that it will be developed by 2015 at the earliest, perhaps as late as 2020, and, furthermore, it reduces energy efficiency, which is directly contrary to the general objectives of the climate plan. Bridging technology in this context means that money will be invested in something that has no future, money that could instead be used to develop the renewable energy sector. I hope we vote against this.
(DE) Mr President, ladies and gentlemen, CO2 is not poisonous, nor is it explosive, but CO2 does have one unpleasant property: if it gets into the atmosphere in large quantities, our climate changes, which is why carbon capture and storage (CCS) technology is an important bridging technology.
In this respect, Mr Hoppenstedt is right; it is a bridge for the next 50 to 80 years. It is not the non plus ultra, but it is one part of the solution to our problems. I think we have found a good compromise, at least in terms of the link to the emission trading scheme. The emission trading scheme guarantees that resources will be made available for CCS, and CCS also guarantees that we shall make headway in reducing CO2 and shall be able to achieve our targets.
I think that, alongside efforts by industry to construct this demonstration plant, the Member States need to make an effort to get national legislation transposing this directive under way. Above all, we all need to pursue clarity, for public opinion and for industry, in order to ally people's fears about CCS. CCS is not a dangerous technology; it is a helpful technology.
Mr President, carbon capture and storage has become a central feature of this debate on fighting climate change and I am certainly also in favour of exploring and developing this technology. If it is successful it will one day have a significant role to play, and we do need a strong legal framework to make sure it is properly regulated.
But CCS cannot be used as an excuse to carry on building more dirty coal plants, which will produce more CO2. The only way to move forward with CCS research without allowing this to happen is by adopting a clear emissions performance standard and that is why the Verts/ALE Group has tabled an amendment to control the level of emissions from new fossil-fuel power stations. In other words, only the most efficient power stations could be built, whatever the fuel, and it was the inclusion of this clause which was the essential motive for our group voting for this in the committee.
We are disappointed that many other good points included by the committee have been lost during negotiations, including stronger liability and monitoring, transport and the exclusion of enhanced oil recovery.
There has been tremendous pressure to come to a conclusion on this, but it has to be the right conclusion, and for us that certainly means including an emissions performance standard.
(PL) Mr President, the imposition of uniform emission limits after 2015 for all fossil-fuel power plants is a mistake. Indeed, in the case of coal-fired power plants this 500 g CO2/kWh limit is technically unachievable. It amounts to a sui generis moratorium on the construction of new coal-fired power plants. Perhaps that is what this was actually all about, hence the rejection of the benchmarking method. The investors are impatient, because new-build construction takes many years and is very expensive. The countries most dependent on coal should therefore start acquiring experience in the area of carbon capture and storage (CCS) as a matter of urgency.
This requires immediate financial support, and I have a request to make of the Commissioner in that regard, given that income from emissions trading will arrive too late. Two or three experimental CCS facilities should be built on the territory of Poland immediately. This involves the integrated conversion of coal, of energy from coal into electrical energy linked to cogeneration and the production of hydrocarbons, followed by geological storage of the CO2 if required. Only then can the wise 3x20 objective be achieved.
(RO) On the subject of the geological storage of carbon dioxide, we are discussing the possibility of testing this new technology during an initial phase.
The Commission intends to implement 12 pilot projects during an initial phase. The Council has proposed allocating 300 000 000 emission allowances to finance the demonstration projects. Parliament has called for a reduction in the risk to the environment and human health caused by using this new technology, for a stringent legal framework to be established for testing and promoting projects involving the geological storage of carbon dioxide, and for the provision of the financing for the demonstration projects.
I believe that the safety of these storage sites is extremely important. However, the level of safety when transporting the carbon dioxide to these sites is just as important. The competent authorities in every Member State need to implement emergency evacuation plans if a carbon dioxide leak occurs. In addition, special measures need to be adopted and financed when such sites are closed down.
Mr President, I agree that we cannot ignore the reality of coal and the size of reserves and the dependence on coal in many Member States and across the world: Russian, China, Australia, the United States. As we drive renewable technologies, carbon sequestration technologies must go hand-in-hand.
The Commission's proposal of two years ago of up to 12 CCS plants had awaited funding to date. I was very pleased with the agreement in relation to my report on 300 million allowances for driving the potential of this technology. My original, rather modest proposal, using the generous new installations reserve, was so enthusiastically supported by Mr Davies and other colleagues that I amended my own report with significantly higher figures.
Thank you to the presidency, thank you to the Commission, thank you to Mr Davies, Ms McAvan and colleagues for your support on this point.
As we rapidly exhaust our planet's capacity to absorb CO2 through biological sequestration, we look to our own ingenuity with new sequestration technologies, particularly the potentially transforming technology of CCS, if through these 12 projects the environmental integrity and commercial viability of these processes is proven.
Mr President, there is a risk that carbon sequestration will become a sort of poltergeist in regaining public acceptance of the building of dirty coal power stations. Why? Firstly are you aware that the best ever CCS power plant, which we rebuilt, will have around 150 to 200 g of CO2? This is more than existing gas CHP power plants today; more than today's existing technology with gas CHP. Secondly - and, Mr Davies, that is really what you have to judge for yourself - in Parliament's position we had a cap on CO2 emissions, which we lost.
So now we are in the situation that we lost the cap and we have a 15% subsidy under the ETS regime for new coal power stations, for example in Germany, between 2013 and 2016. Thus the economics of building conventional coal power stations remain acceptable and I do not know how that fits in with aggressively combating climate change.
(BG) I would like to add my congratulations for the fine job that has been done by the rapporteurs, negotiators and the many people who were involved behind the scenes and who made a contribution so that today we can have our final debate on the energy and climate package.
There is no doubt that this package will have an impact not only on the energy sector in the European Union, but also on industry as a whole and on transport. These sectors need to become even more low carbon, but the time for this is running out. Thanks to the efforts of the French Presidency, we have achieved the necessary compromises.
I cannot end without highlighting the fair way in which the interests of Central and Eastern European countries have been taken into consideration. I would like to appeal to the Commission by suggesting that one of the 12 projects should be in Bulgaria.
(PL) Mr President, effective and innovative solutions are called for in the context of implementing the ambitious content of the energy and climate package.
I believe that, at present, carbon capture and storage (CCS) technology is the appropriate way to neutralise the greenhouse effect in a relatively short time. At the same time, however, we must not overlook the potential risks involved in CCS. For instance, it has been shown that incorrectly stored gas can explode. In addition, should the storage containers leak, there is a danger that the water table would become acidic, and this would threaten human health. It is therefore essential to take steps to eliminate or at least minimise dangers of this nature when planning and implementing such ventures.
I believe that the system of geological storage of carbon dioxide is possibly the best solution in the current context. For it to be successful, however, it is essential to convince the countries responsible for most of the damage to adopt it. I refer to the United States, China and India, for example. Not only are these countries failing to close coal-fired power stations, but they are also building more at an alarming rate.
(DE) Mr President, I should like at this point to remind the House of an issue raised at the world climate conference in Poznán, because the commitment with which a technology that does not even work yet is being canvassed seems absurd to me. At the same time, if we were to take consistent action against massive deforestation in the countries in the south, we would have huge potential for capturing CO2, far greater than we can ever achieve with carbon capture and storage (CCS). If we want to capture CO2, then stopping deforestation and logging in the rainforests should be pursued with far more commitment than we are currently showing in this euro-centric CCS debate.
rapporteur. - Mr President, when I became Parliament's rapporteur I resolved to go beyond my brief and try and accelerate the development of carbon capture and storage technology. The Committee on the Environment, Public Health and Food Safety adopted a twin-track approach: one was to put in place a financial mechanism to support the construction of demonstration projects, and the second was to introduce a regulatory means of preventing the construction of the dirtiest power plants by means of an emissions performance standard. Both proposals were initially opposed by the Commission and the Council.
One good argument against the introduction of emissions performance standards at this time is that CCS technology first needs to be tested and proven.
I think Parliament can be pleased that it has at least achieved one great step forward in putting in place a financial mechanism which will bring forward the demonstration projects. I remain convinced that we will eventually need an emissions performance standard.
But I thank Madame Grossetête and the shadow rapporteurs for the help they have given me in achieving the progress we have made. To the critics of carbon capture and storage technology, I say this: just get real! Just look at the world as it is, the enormous quantities of coal being used and the fact that the International Energy Agency is predicting a 70% increase in coal use over the next 20 years.
We need to develop this technology. I do not want it - it is not my ideal - but we need to develop something that can deal with emissions on this massive scale.
CCS technology may provide us with a huge weapon to help us win the fight against global warming. We need to take it forward. We cannot afford for one second to ignore its potential.
The debate is closed.
The vote will take place on Wednesday 17 December 2008.
Written statements (Rule 142)
The geological storage of carbon dioxide is undoubtedly an exciting technological challenge. We must not forget, however, that in the interests of protecting the environment and limiting climate change, we will ultimately have to reduce the emission of greenhouse gases. That is, we need to limit our use of fossil fuels rather than try to find alternatives for storing the emissions underground. This technology is, moreover, rather expensive. So far only Norway has succeeded in introducing it on an industrial scale and, according to estimates, such storage could cost as much as EUR 100 per tonne. No doubt that amount of money could be spent more usefully, for instance on supporting renewable energy. It would be particularly inappropriate if Community funds were to be used to finance research being conducted in the wealthiest Member States. If the geological storage of carbon dioxide were really as good a solution as its advocates claim, then it should be capable of surviving in the market, in open competition.